Citation Nr: 0400391	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability other than a Baker's cyst.

2.  Entitlement to service connection for residuals of a 
tubal fulguration.

3.  Entitlement to service connection for urinary tract 
infections, also claimed as recurrent yeast infections.

4.  Entitlement to service connection for urinary 
incontinence.

5.  Entitlement to an initial compensable rating for a right 
knee Baker's cyst.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
December 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 rating action that granted service 
connection for a right knee Baker's cyst and assigned an 
initial noncompensable rating therefor from January 2001, and 
denied service connection for a right knee disability other 
than a Baker's cyst, residuals of a tubal fulguration, 
urinary tract infections (also claimed as recurrent yeast 
infections), and urinary incontinence.  A Notice of 
Disagreement was received in August 2002.  Inasmuch as the 
claim for a compensable rating for a right knee Baker's cyst 
involves disagreement with the initial noncompensable rating 
assigned, the Board of Veterans' Appeals (Board) has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A Statement of the Case 
(SOC) was issued in September 2002, and a Substantive Appeal 
was received in October 2002, wherein the veteran requested a 
Board hearing at the RO (Travel Board hearing).  A 
Supplemental SOC (SSOC) was issued in May 2003.  By letter of 
July 2003, the RO notified the veteran of a Travel Board 
hearing that had been scheduled for her for a date in August.  
The veteran failed to report for the hearing. 

As explained in more detail below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Appellate review discloses that, in March 2001, December 
2002, and January 2003, various VA/QTC examinations were 
conducted to obtain information regarding the nature, 
etiology, and degree of severity of the disabilities at 
issue.  However, the Board finds those examinations 
insufficient regarding the clinical findings and medical 
nexus opinions necessary to equitably adjudicate the claims 
on appeal.  

Specifically, October 2002 military medical records from the 
Langley Air Force Base (AFB) in Virginia, showing obvious 
subluxation indicate that the veteran's right knee disability 
has increased in severity since the last VA/QTC evaluation in 
March 2001, and the evidence currently of record does not 
contain sufficient evidence as to the nature and extent of 
all right knee disability(ies), or the severity of the 
service-connected right knee Baker's cyst.  Thus, the Board 
finds that the RO must obtain updated records of medical 
treatment of the veteran from Langley AFB, up to the present 
time, and then arrange for her to undergo a new VA orthopedic 
examination to (a) obtain information as to the nature and 
extent of all disabilities affecting the right knee; (b) 
obtain a nexus opinion as to the relationship to military 
service, if any, of all disabilities affecting the right 
knee, other than the already service-connected Baker's cyst; 
and (c) obtain a medical assessment as to the severity of the 
service-connected right knee Baker's cyst, to the extent that 
right knee symptoms attributable thereto may be disassociated 
from any nonservice-connected right knee disability(ies).  

With respect to the veteran's various genitourinary claims, 
the Board notes that the December 2002 VA/QTC examiner 
diagnosed episodic pelvic pain as a residual of the veteran's 
tubal fulguration, but failed to offer a medical opinion as 
to the relationship, if any, of the currently-diagnosed 
disorder to military service.  In addition, the January 2003 
VA/QTC examiner stated that additional urological tests, 
namely a bladder stress test and a cystoscopy, were necessary 
prior to a determination of the diagnoses and etiology of the 
veteran's disabilities, but those tests have not been 
completed.  The Board thus finds that additional examination, 
to obtain clinical findings, test results, and medical nexus 
opinions are needed prior to an appellate decision on the 
service connection claims on appeal.

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examinations by the pertinent VA medical 
facility at which they were to have been conducted.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another to 
present information and/or evidence pertinent to each of the 
claims on appeal, notifying her that she has a full one year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs (Secretary), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC) for the following action:

1.  The RO should request that the 
Langley AFB in Virginia furnish copies of 
all records of treatment and evaluation 
of the veteran for all right knee and 
genitourinary disorders from January 2001 
to the present time.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran a 
letter requesting that she provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite her to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to her that 
she has a full one-year period to respond 
(unless right is waived, in writing).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After records and/or responses from 
each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the right 
knee.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of her documented medical 
history and assertions.  All indicated 
tests and studies (to include X-rays and 
range of motion testing, expressed in 
degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should identify all 
disabilities affecting the right knee.  
For each right knee diagnosed disability 
other than a Baker's cyst, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
such disability is, at least as likely as 
not the result of disease or injury 
incurred in or aggravated by the 
veteran's military service.  The examiner 
should also indicate whether it is 
possible to distinguish the symptoms and 
effects of any other diagnosed knee 
disability from the service-connected 
right knee Baker's cyst.  If not, the 
examiner should clearly so state and 
indicate that his findings pertain to all 
right knee disability.

As regards the service-connected Baker's 
cyst, the examiner should render specific 
findings as to whether, during 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins. The physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
right knee due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, he/she should express 
such functional loss in terms of 
additional degrees of limited motion of 
the right knee.

Based on all medical findings, the 
examiner should render an assessment as 
to whether the service-connected right 
knee disability is best characterized as 
slight, moderate, or severe. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  The RO should also arrange for the 
veteran to undergo appropriate VA 
examination(s) to obtain pertinent 
information upon which to evaluate the 
service connection claims.  The entire 
claims file must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report(s) 
should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies (to include a bladder stress test 
and cystoscopy) should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.
  
As regards any currently-diagnosed 
residuals of tubal fulguration, urinary 
tract and yeast infections, and/or 
urinary incontinence, the physician(s) 
should render an opinion, with respect to 
each disability, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disability is the result of disease or 
injury incurred in or aggravated by the 
veteran's military service.  

The physician(s) should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.
   
6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s)s sent to her 
by the pertinent VA medical facility.
 
7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 2002) 
and any other applicable legal 
precedent.    

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

10.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (to 
include clear reasons and bases for its 
determinations), and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
the VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the 





ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.
 


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


